United States Court of Appeals
                      For the First Circuit

No. 17-8009

MICHELLE CARTER; JONATHAN CESSNA; ALICIA GENTILE; SONIA HERRERA;
  JENNY MARAZZI; MEGAN PETERSON; SVEN P. VOGTLAND; DAVID WALLS;
     KRISTINA PEARSON; ERIC TERRELL; ELIZABETH POYNTER; ERIC
                           CAPDEVILLE,

                     Plaintiffs, Respondents,

    MICHAEL FEUER; MARTIN HOMMEL; KAMI RALEIGH; BRIDGET BECNEL
   DELIVORIAS; KAREN FINNEY; AMANI EL-JANDALI; MARVIN CATALAN,

                           Plaintiffs,

                                v.

 THE DIAL CORPORATION, a/k/a, Dial Corporation, a/k/a, The Dial
                       Corporation, Inc.,

                      Defendant, Petitioner,

                   HENKEL CONSUMER GOODS, INC.,

                            Defendant.



                           ERRATA SHEET

     The judgment of this Court issued on July 31, 2017, is amended
as follows:

     On page 2, line 31, insert a period after "Nexium."